Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted June 29, 2022, wherein claims 1 and 13-15 are amended and claim 24 is canceled.  This application claims benefit of provisional application 62/894241, filed August 30, 2019.
Claims 1, 2, 9-16, 21-23, and 25-27 are pending in this application.
Claims 1, 2, 9-16, 21-23, and 25-57 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted June 29, 2022, with respect to the rejection of claim 15 under 35 USC 112(b) for indefinitely describing a resin “for high swelling in acetonitrile,” has been fully considered and found to be persuasive to remove the rejection as the indefinite limitation has been amended to clearly describe an inherent feature of the resin.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 29, 2022, with respect to the rejection of claims 13 and 14 under 35 USC 112(d) for failing to include all of the limitations of the base claim, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to include proper reference to the mixing means described therein.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 29, 2022, with respect to the rejection of claims 1, 2, 9-12, 14, 21-23, and 27 under 35 USC 103 for being obvious over Wright in view of Gorman, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require an additional limitation regarding the configuration of the reaction chamber.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 29, 2022, with respect to the rejection of claims 1, 2, 9-12, 14, 21-23, and 25-27 under 35 USC 103 for being obvious over Wright in view of Pedersen in view of Activo, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require an additional limitation regarding the configuration of the reaction chamber.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 29, 2022, with respect to the rejection of claims 15 and 16 under 35 USC 103 for being obvious over Wright in view of Gorman in view of Mori Kenjiro, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require an additional limitation regarding the configuration of the reaction chamber.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 29, 2022, with respect to the rejection of claims 15 and 16 under 35 USC 103 for being obvious over Wright in view of Pedersen in view of Activo in view of Mori Kenjiro, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require an additional limitation regarding the configuration of the reaction chamber.  Therefore the rejection is withdrawn.

	Currently claims 1, 2, 9-16, 21-23, and 25-27 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted June 29, 2022, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a process for making an oligonucleotide on a solid phase support.  The process is defined with respect to certain features of the reaction vessel within which the reactions involved in the synthesis take place.  In particular, the reaction vessel is coupled to an inverter and the contents are mixed by inversion, while the inner geometry of the reaction vessel is defined by two chambers connected by a passage narrower than either of the chambers.  Such a chamber is pictured in figures 4-6 of the drawings and shown in figure 3 as part of a synthesizer.
	The prior art does not describe a method of solid-phase oligonucleotide synthesis using the claimed configuration of the reaction chamber, or other solid phase methods such as solid-phase peptide synthesis using such a configuration.  Typical descriptions of automated synthesizers in the prior art use methods such as bubbling or vortexing as described by Wright et al. (of record in previous action) or involves rotating or inverting the reaction chamber, as described for example by Gorman and Activo. (both of record in previous action) In these cases the internal geometry of the reaction chamber is round or cylindrical and does not include multiple chambers connected by a narrower channel.  While US pre-grant publication 2003/0040011 (Cited in PTO-892) discloses a chemical reaction scheme where a gasket is placed over a plate having multiple wells so as to connect them by narrow channels and allow for mixing when the assembly is agitated (see figures 5-6 of this reference) this apparatus is described as useful for performing assays of biological material and there is no obvious benefit to applying such a method of connecting and mixing reaction chambers to solid-phase synthesis of biopolymers.
Accordingly, Applicant’s amendment submitted June 29, 2022, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        8/15/2022